DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive. 
1.  Firstly, the examiner notes that the claims are highly broad and merely put forth transmission of a command from one device/component to another device/component and then triggering that command after the transmission is completed.  NOTE that the claim DOES NOT put forth HOW the device(s) understand that the command transmission has completed.  There is NOTHING in the claims that state a step that teaches a calculation or determination that the command has completed.   Thusly, this concept cannot be argued since it is moot.

2.  Secondly, the applicant cannot deal in “shoulds” or “mights” or “maybes”, that is not how a claim is to be interpreted NOR how the prior art should be interpreted.  All the examiner (or applicant) can do is deal with what the claim empirically states.  Currently, the claims put forth NOTHING about how the command’s transmission is determined to have completed.  Applicant’s interpretations regarding these matters is moot.


“”..transmitting an RFF trigger instruction to the second RF device when transmission of the RE data is completed, to enable the second RF device to execute the command information in the register according to the RFFE trigger instruction.”.
The examiner asks “HOW DOES THE FIRST DEVICE KNOW WHEN THE TRANSMISSION OF THE RF DATA IS COMPLETED?”   In looking at the claim, this is INDETERMINANT since it does NOT have a step that teaches a calculation or determination that the command has completed its transmission, ie. receiving a signal back from the other device OR calculating that the last packet of the command has been transmtted OR checking the register/memory to see that it is empty, etc..   There is nothing, hence any prior art that teaches the transmission of a command from one device to another device and then expects/hopes that the command transmission has completed reads on that limitation (since that is all the applicant’s claim puts forth).
Thusly, since the claim does NOT put forth a calculation/determination that the command has completed, the claim merely puts forth that the command’s transmission is ASSUMED to have been completed.
NOTE:  If this is not correct, the examiner asks the applicant to SHOW WHERE the claim has a limitation that teaches the determination/calculation of the command tranmission completing so that the trigger can be sent.

4.  Since there is NO limitation in the (independent) claims teaching a determination or calculation of the command’s tranmission being completed, the examiner turns to the Non-Final Office action (previously sent) and reviews the teachings of the prior art (Romera).
To summarize, Romera’s Figure 5 shows commands being sent from a MASTER #502 on the left to SLAVE DEVICS (0 thru N) on the right #512, #532, etc..  This is for at least synchronization purposes.  In effect, the MASTER sends a command to the SLAVE(s) that includes a future time to perform a synchronization function.  The transmission of that command is assumed to be completed (just like applicant) because the MASTER expects the SLAVES to perform the synchronization at that future time.
For example, MASTER sends a command as follows:
“At 10am, perform a synchronization step with me”.
That command above includes both the “command” and the “trigger” since it states the command (ie. synchronization) and it includes the trigger (at 10am).  In this example, one interprets the the command is inherently implied/included.
Another example would be that there is an explicit trigger sent, ie. I want us to both synchronize AND I will tell you when we are to perform a synchronization.  This is a two-step process, ie. the command informs the other device as to WHAT will be performed and the trigger tells the device WHEN it will be performed (ie. it may be a “let’s do it NOW” kind of trigger).
So Romera in figure 5 shows that the System Timer “generates” (#551) a message to the Future Time Value (#508) which sendes a command to the Update Value in the Slave #518.  That command is loaded into the STMR #514 where it is triggered (ie. either implied or explicit trigger as discussed above).
REMEMBER – The applicant’s claim does NOT have any limitation as to HOW the one device knows (or cares?) that the command’s transmission has completed NOR if it has been received correctly and loaded properly (for that matter).
Below are relevant passages regarding the description of FIGURE 5 which go into detail about the transmission of the future time when the synchronization is to occur AND how it is triggered:
[0060] According to certain aspects disclosed herein, system timer synchronization may be accomplished using a signal to trigger a timer loading mechanism.  Fig. 5 illustrates an example of a procedure that may be employed to synchronize system timers in an apparatus 500 that has been adapted according to certain aspects disclosed herein. 

P#60 teaches synchronization while P#61 teaches the details, ie sending a command AND a trigger (ie. after the transmission of the command) – see large FONT:

[0061] When synchronization of the STMR 514 is to be performed, the master device 502 may generate 551 a future time value 508. The master device 502 may arm 552 an update value register 518 in each of the one or more slave devices 512 and/or 532 by transferring the future time value 508 over the data communication link 524 before the occurrence of the time represented by the future time value 508. Upon occurrence of the time represented by the future time value 508, the master device 502 triggers loading of the content of the update value register 518 into the STMR 514 in each of the one or more slave devices 512 and/or 532 by launching a trigger signal 526. The trigger signal 526 may be transmitted over a low-latency transmission path that provides a high degree of timing certainty. The trigger signal 526 may be launched when the system timer 504 in the master device 502 has a value that is the same as, or corresponds to the future time value 508 and/or the content of the update value register 518. The trigger signal 526 causes the timer STMR 514 in each of the one or more slave devices 512 and/or 532 to acquire the armed value in the update value register 518. The trigger signal 526 may be transmitted through one or more existing pins and/or pads of IC devices housing the devices 502, 512, 532. The trigger signal 526 may be implemented using a signal defined by existing communication protocols and/or specifications. In one example, the STMR 514 may be loaded 554 using a load signal generated from the trigger signal 526, and a difference in phase between the system timer 504 in the master device 502 and the STMR 514 in the one or more slave devices 512 and/or 532 may result. The system timer 504 and the STMR 514 may be synchronized within desired or required uncertainty limits.
[0062] Any number of slave devices 512, 532 can be concurrently synchronized with the system time maintained by the master device 502. The master device 502 may arm update registers in multiple slave devices 512, 532 with the future time value 508, such that each slave device 512, 532 responds to the trigger signal 526 by loading the content of its update register into its system timer.
Figure 6 is a figure that also shows the connections between devices and how the synchronizaiton can be performed (per Para#66):
As seen below, a future time is transmitted (ie. a command that informs the other device that a synchronization will be performed) and then there is an ACTUAL trigger (ie. loads the content):
[0066] When synchronization of the STMR 626 is to be performed, the baseband modem 602 may transmit a future time value that is used to arm an update register 632 at the RFIC 622 (and optionally an update register in one or more of the other IC devices 646). The future time value may be transmitted over a data channel 652 of the high-speed bus 650. The baseband modem 602 may arm the update value register 632 in the RFIC 622 and/or corresponding update registers in the other IC devices 646 by transferring the future time value over the high-speed bus 650 before the occurrence of the time represented by the future time value. Upon occurrence of the time represented by the future time value, the baseband modem 602 triggers loading of the content of the update value register 632 into the STMR 626 by launching a trigger signal 642. The trigger signal 642 may be transmitted over a low-latency transmission path of the high-speed bus 650 that provides a high degree of timing certainty. In one example, the trigger signal 642 may be transmitted in a control signal 656 that has a low-latency transmission path between the baseband modem 602 and the STMR 626 in the RFIC 622 and/or corresponding timers in the other IC devices 646. The trigger signal 642 may be launched when the system timer 606 in the baseband modem 602 has a value that is the same as, or corresponds to the future time value and/or the content of the update value register 632 in the RFIC 622 and/or the other IC devices 646. The trigger signal 642 causes the timers in the RFIC 622 and/or the other IC devices 646 to acquire the previously armed value in update value registers. For example, the trigger signal 642 may cause the timer STMR 626 in the RFIC 622 to acquire the armed value in the update value register 632. The trigger signal 642 may be transmitted through one or more existing pins and/or pads of IC devices housing the devices 602, 622, 646. The trigger signal 642 may be implemented using a signal defined by existing communication protocols and/or specifications. The STMR 626 may be loaded using a load signal generated from the trigger signal 642, and a difference in phase between the system timer 606 in the baseband modem 602 and the STMR 614 in the RFIC 622 may result. In some instances, the difference may be small enough that the system timer 606 and the STMR 626 are synchronized within desired or required uncertainty limits.
 
5.  Thusly, the applicant’s arguments are moot since their claims do not rise to the level of detail that they argue, ie. there is nothing in the claim that puts forth HOW they understand that the command has been completely transmitted.  Since this limitation is not found in the claims, it is moot and their arguments, which hinge on that argument, fall apart.
Next, the applicant’s arguments appear to put forth “possibilities” regarding Romera’s design and even the timeline is argued (bottom of page 9) yet applicant’s claims do not put forth a) when their command is transmitted, b) when it is received and then c) when it is actually performed (is it nanoseconds, microseconds, milliseconds, seconds, minutes, hours….??).   
Furthermore, their broad claim merely puts forth the loading of a command that is to be executed – it should be amended since the prior art puts forth a MORE DETAILED design that completely reads on their broad design.
Overall, the applicant’s design puts forth transmitting a command to another device and the other device performing that command.  In view of the examiner’s interpretation of Romera’s teachings above, one skilled sees that a command is sent and then performed.
The claims are properly rejected.

6. On page 10, applicant attacks the references individually since Vaillancourt was merely put forth to show that first and second “RF DEVICES”, ie. that two different RF devices are included (whereas Romera’s devices could be interpreted as possibly things other than RF devices).  All other concepts were taught by Romera.
Clearly, the applicant’s choice of the words “RF DEVICES” is broad and can be many different things, ie. are they RF devices such as antennas OR power amplifiers OR the transceiver H/W OR really just a processor that controls these device(s)??
That was why the examiner added Vaillancourt, to be more precise as to what these devices could be (ie. they add to Romera’s devices which may not all be RF devices when a narrow interpretation is used, hence Vaillancourt is a good reference to include to help in this cause).

7. Top of page 11, the applicant argues all the references applied since they claim the references do not teach the remaining claims – the examiner disagrees for the reasons asserted above.
To summarize, applicant’s claim is HIGHLY broad and there is NOTHING that rises to the level of detail with regard to how they intrepret their claim in regard to the references applied (case in point being that there is no timeline as to when their steps are performed (other than that they are just performed) and the examiner makes the comment that if we’re talking about computer processors, then they all are performed at “computer speed” which would be microseconds, hence applicant’s arguments regading WHEN things are performed is moot.
Lastly, the broad claims put forth nothing as to HOW the device(s) know when a command has been fully transmitted NOR if there is feedback so that the triggering can occur – from applicant’s claim, it is merely “hoped” that the command is successfully sent because there is NO calculation/determination to provide that information.  Hence, applicant merely sends a command then then blindly performs the triggering – so applicant’s arguments about this concept is also moot.

8.  As put forth in the Non-Final office action, the examiner believes that a more favorable outcome may occur if the applicant amends as follows:
Each Independent claim + claim 2 + claim 3 + claim 28

	This would recite a highly detailed technical claim that does not appear to be found in the prior art of record, either alone or in combination.

9.  Regarding new claim 29, the examiner has restricted this claim OUT of the claim set based upon Original Presentation.  See below.

10.  The NFOA previously sent is attached below and made FINAL.
Should applicant wish to discuss, please call the examiner to setup an interview.





Election/Restrictions
Newly submitted claim 29 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The claim puts forth new limitations that were not searched originally nor were they part of any dependent claim(s).  Specifically, the claims put forth new limitations such as “transmitting a second RFFE instruction”, use of “a preset time interval since the first RFFE trigger instruction has been sent” and “wherein the second RFFE trigger instruction is a corresponding RFFE trigger instruction in a preset protocol”.
NOTE that a basic word search of applicant’s specification did NOT find any reference to a “preset protocol” couched in that manner put forth in the claim, hence It would have 35 USC 112 issues as well (ie. raises new matter issues).

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 29 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 17-18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romera et al. US 2017/0223636 and further in view of Vaillancourt et al. US 2017/0124013.
As per claim 1, Romera et al. US 2017/0223646 teaches an information processing method for a Radio Frequency (RF) device (Figure 1 and Abstract), wherein the information processing method is applied to a “first device” (Figure 1) and comprises: 
transmitting RF Front-End (RFFE) data to an “RF device” (Para #42) teaches at least an RFFE bus that can be used to connect and send data to different RF device(s) – Figure 3 shows Slave devices (302 and 3221 thru 322N) which have a Register #306 and Receive/Transmit functions 310a/310c (See also Para #51: “..The transceiver 310 may include one or more receivers 310a, one or more transmitters 310c..”), 
[0042] Certain aspects of the invention may be applicable to communication links deployed between electronic devices that include subcomponents of an apparatus such as a telephone, a mobile computing device, an appliance, automobile electronics, avionics systems, or the like. FIG. 1 illustrates an example of an apparatus 100 that may employ a communication link between IC devices. In one example, the apparatus 100 may be a mobile communication device. The apparatus 100 may include a processing circuit having two or more IC devices 104, 106 that may be coupled using a first communication link. One IC device may be an RF front-end device 106 that enables the apparatus to communicate through one or more antennas 108 with a radio access network, a core access network, the Internet and/or another network. The RF front-end device 106 may include a plurality of devices coupled by a second communication link, which may include an RFEE bus.
wherein the RFFE data comprises command information to be written to a corresponding register in the RF device; 
[0049] FIG. 3 illustrates a second example 300 in which a high-speed bus 330 is provided in a device that may be adapted according to certain aspects disclosed herein. The high-speed bus 330 may couple a plurality of bus master devices 320.sub.1-320.sub.N and slave devices 302 and 322.sub.1-322.sub.N. The high-speed bus 330 may be configured according to application needs, and access to multiple buses 330 may be provided to certain of the devices 320.sub.1-320.sub.N, 302, and 322.sub.1-322.sub.N. In operation, one of the bus master devices 320.sub.1-320.sub.N may gain control of the bus and transmit a slave identifier (slave address) to identify one of the slave devices 302 and 322.sub.1-322.sub.N to engage in a communication transaction.  Bus master devices 320.sub.1-320.sub.N may read data and/or status from slave devices 302 and 322.sub.1-322.sub.N, and may write data to memory or may configure the slave devices 302 and 322.sub.1-322.sub.N. Configuration may involve writing to one or more registers or other storage on the slave devices 302 and 322.sub.1-322.sub.N.
[0050] In one example, a first slave device 302 coupled to the high-speed bus 330 may respond to one or more bus master devices 320.sub.1-320.sub.N, which may read data from, or write data to the first slave device 302. In one example, the first slave device 302 may include or control a power amplifier (see the PA 215 in FIG. 2), and one or more bus master devices 320.sub.1-320.sub.N may from time-to-time configure a gain setting at the first slave device 302.
[0051] The first slave device 302 may include configuration registers 306 and/or other storage devices 324, a processing circuit and/or control logic 312, a transceiver 310 and a number of line driver/receiver circuits 314a, 314b as needed to couple the first slave device 302 to the high-speed bus 330. The processing circuit and/or control logic 312 may include a processor such as a state machine, sequencer, signal processor or general-purpose processor. The transceiver 310 may include one or more receivers 310a, one or more transmitters 310c and certain common circuits 310b, including timing, logic and storage circuits and/or devices. In some instances, the transceiver 310 may include encoders and decoders, clock and data recovery circuits, and the like. A transmit clock (TXCLK) signal 328 may be provided to the transmitter 310c, where the TXCLK signal 328 can be used to determine data transmission rates.
[0052] In one example, the high-speed bus 330 may be implemented as a serial bus in which data is converted from parallel to serial form by a transmitter, which transmits the encoded data as a serial bitstream. A receiver processes the received serial bitstream using a serial-to-parallel convertor to deserialize the data. The serial bus may include two or more wires, and a clock signal may be transmitted on one wire with serialized data being transmitted on one or more other wires. In some instances, data may be encoded in symbols, where each bit of a symbol controls the signaling state of a wire of the high-speed bus 330.
[	0053] FIG. 4 illustrates a third example in which a high-speed bus 420 is provided in an apparatus 400 that may be adapted according to certain aspects disclosed herein. The high-speed bus 420 may be operated in accordance with RFFE and/or Qlink specifications and protocols, and may be configured to couple a baseband modem 402 with an RFIC 422. FIG. 4 illustrates certain features and elements associated with the operation of the high-speed bus 420 and may include other components including processors, storage, logic, etc.
[0054] The baseband modem 402 may include a state machine or processor 406 that controls communication over the high-speed bus 420. Information communicated over the high-speed bus 420 may be stored in a memory 404 that, in one example, may be configured to provide buffers between the high-speed bus 420 and data sources or destinations 408. The baseband modem 402 may include other circuits and modules associated with the high-speed bus 420, including error checking/correction circuits or modules 412, timers (including STMR 414), and clock generation, extraction and synchronization circuits 410.
[0055] The RFIC 422 may include a state machine or processor 424 that controls communication over the high-speed bus 420. Information communicated over the high-speed bus 420 may be stored in a memory 428 that, in one example, may be configured to provide buffers between the high-speed bus 420 and an RF transceiver 432. The RF transceiver 432 may be configured to communicate through one or more antennas 434, 436. The RFIC 422 may include other circuits and modules associated with the high-speed bus 420, including error checking/correction circuits or modules 430, timers (including STMR 438), and clock generation, extraction and synchronization circuits 426.
[0056] The state machines or processors 406, 424 may control communications over the high-speed bus 420 in response to control signaling transmitted on the high-speed bus 420, protocol header fields, error checking/correction circuits or modules 412, 430 and clock generation, extraction and synchronization circuits 410, 426. Clock signals may be generated using information derived from internal or external timing sources, and/or from received data signals. In some instances, a protocol may be employed that automatically copies data written to certain portions of one memory 404 or 428 to the other memory 428 or 404. For example, the state machine or processor 406 may determine that data has been written to a predetermined location in its local memory 404 and may further determine that the data should be automatically transmitted for storage in corresponding locations of the memory 428 of the RFIC 422. The state machine or processor 406 may configure a packet to carry the data, selecting an appropriate type field for the type of data. The state machine or processor 424 in the RFIC 422 determines the address for storing the transferred data in its local memory 428 based on the type field and/or destination field.
[0059] Certain aspects disclosed herein provide low-latency, high-certainty synchronization for signaling between devices coupled through a high-speed interface. For the purposes of this disclosure, descriptions of a high-speed interface may refer to a Qlink interface and associated bus control signals. It will be appreciated that the concepts and features disclosed herein apply to various implementations of a high-speed interfaces, including RFFE and similar interfaces, for example. In other examples, a standards-defined or proprietary high-speed interface may be adapted to support implementation of certain concepts and features disclosed herein.
  	transmitting an RFFE trigger instruction to the RF device when transmission of the RFFE data is completed, to enable the RF device to execute the command information in the register according to the RFFE trigger instruction (See Figure 5 and also Para #66 teaches sending a trigger signal that enables the 2nd RF device to load the instructions (timing/synchronization instructions, in this example below).  
[0066] When synchronization of the STMR 626 is to be performed, the baseband modem 602 may transmit a future time value that is used to arm an update register 632 at the RFIC 622 (and optionally an update register in one or more of the other IC devices 646). The future time value may be transmitted over a data channel 652 of the high-speed bus 650. The baseband modem 602 may arm the update value register 632 in the RFIC 622 and/or corresponding update registers in the other IC devices 646 by transferring the future time value over the high-speed bus 650 before the occurrence of the time represented by the future time value. Upon occurrence of the time represented by the future time value, the baseband modem 602 triggers loading of the content of the update value register 632 into the STMR 626 by launching a trigger signal 642. The trigger signal 642 may be transmitted over a low-latency transmission path of the high-speed bus 650 that provides a high degree of timing certainty. In one example, the trigger signal 642 may be transmitted in a control signal 656 that has a low-latency transmission path between the baseband modem 602 and the STMR 626 in the RFIC 622 and/or corresponding timers in the other IC devices 646. The trigger signal 642 may be launched when the system timer 606 in the baseband modem 602 has a value that is the same as, or corresponds to the future time value and/or the content of the update value register 632 in the RFIC 622 and/or the other IC devices 646. The trigger signal 642 causes the timers in the RFIC 622 and/or the other IC devices 646 to acquire the previously armed value in update value registers. For example, the trigger signal 642 may cause the timer STMR 626 in the RFIC 622 to acquire the armed value in the update value register 632. The trigger signal 642 may be transmitted through one or more existing pins and/or pads of IC devices housing the devices 602, 622, 646. The trigger signal 642 may be implemented using a signal defined by existing communication protocols and/or specifications. The STMR 626 may be loaded using a load signal generated from the trigger signal 642, and a difference in phase between the system timer 606 in the baseband modem 602 and the STMR 614 in the RFIC 622 may result. In some instances, the difference may be small enough that the system timer 606 and the STMR 626 are synchronized within desired or required uncertainty limits.
	But is silent on first/second RF Devices.	
It is difficult to interpret the applicant’s meaning regarding first/second RF devices, ie. can Romera’s Modem be considered a first RF device or must it truly encompass a stand-alone transceiver device.   Nonetheless, the examiner puts forth Vaillancourt et al. US 2017/0124013 who teaches a Master RF device and multiple Slave RF devices (in Figure 1) and figures 2a, 2b show first/second RF devices that are connected for (RFFE, etc.) data transfer (Para #123 teaches transfer between the two RF modules while Para #116 teaches RFFE):
[0123] In one embodiment, the RF device 205 may transmit first data to the RF device 210 via the SDATA line and/or may transmit second data to the RF device 210 via the SB_DATA line. For example, the RF device 205 may transmit first data to the RF device 210 (via the SDATA line) and may not transmit second data to the RF device 210 (e.g., may not transmit the second data via the SB_DATA line). In another example, the RF device 205 may transmit first data to the RF device 210 (via the SDATA line) and may transmit second data to the RF device 210 (via the SB_DATA line). In one embodiment, the RF device 210 may determine whether first data is detected on the SDATA line (e.g., a first serial data line) and may determine whether second data is detected on the SB_DATA line (e.g., a second serial data line). The RF device 210 may adjust the configuration of one or more switches (e.g., a set of switches) based on whether the first data is detected/received and whether the second data is detected/received, as discussed in more detail below. 
	 [0116] Many wireless communication devices (e.g., a cellular handset system) use a serial bus to communicate between modules and/or components of the wireless communication devices. The use of serial buses in these wireless communication devices may allow for increased complexity of the radio-frequency (RF) front-end components and the configuration of the RF front-end (RFFE) components used in the wireless communication devices. For example, multiple configuration modes, detailed feedback, and timing synchronization may be accomplished using interface signals shared amongst multiple RF devices/components. Examples of the devices/components on that may use a serial bus may include, but are not limited to, a power amplifier (PA), a RF power supply management component/module, a low-noise amplifiers (LNA), a diplexer, a filter, a load circuit, a matching circuit, an antenna switch, and an antenna tuner.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Romera, such that it uses first/second RF devices, to provide the ability for a first RF device to send configuration data to a second RF device to support wireless communications.
Claim 5 is rejected as per the rejection of claim 1 (see above) and note further that Romera teaches an information processing method (See Romera figures 1-10, 12 and 14 for H/W and figures 11 and 13 for computer pseudo code S/W).


As per Claim 17 is rejected as per the rejection of claim 1 (see above) and note further that Romera teaches a mobile terminal, comprising a processor, a memory, and a computer program stored in the memory and capable of being executed by the processor, wherein the processor is configured to execute the method steps (See Romera figures 1-10, 12 and 14 for H/W and figures 11 and 13 for computer pseudo code S/W): 


Claims 18 and 22 is rejected as per the rejection of claim 1 and claim 5 (see above) and note further that Romera teaches a processor, a memory, and a computer program stored in the memory and capable of being executed by the processor (See Romera figures 1-10, 12 and 14 for H/W and figures 11 and 13 for computer pseudo code S/W).


As per claims 23 and 26, the combo teaches claim 17/18, wherein the processor is further configured to execute the computer program to: 
transmit the command information to the second RF device after establishing a connection with the second RF device (and write the command into the register); 
transmit data information comprised in the RFFE data to the second RF device after transmission of the command information is completed (See the rejection of claims 2-5 which teach the use/establishing of a communication’s connection (ie. use of the bus) and transmitting command information, then transmitting the data after the command transmission is completed). 
NOTE: Reverse order for claim 23 (ie. receiving instead of transmitting).

Claims 2, 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romera/Vaillancourt and further in view of Ito et al. US 6,484,093.
As per claims 2, 6 and 19,  the combo teaches claim 1/5/17 wherein transmitting the RFFE data to the second RF device comprises: 
transmitting the command information to the second RF device after establishing a connection with the second RF device AND transmitting data information comprised in the RFFE data to the second RF device after transmission of the command information is completed.  (It appears that Romera teaches these two steps in opposite order, ie. the data is transmitted first and then the command is send second – looking at figure 11 one skilled sees that the TIMER is received first (which is the data) and then the synchronization signal is received second (which can be interpted as the command/trigger).
The examiner notes that Romera teaches that the specific order of steps may be rearranged, thusly, one skilled would re-arrange them in the opposite order to arrive at the applicant’s design.
[0119] It is understood that the specific order or hierarchy of steps in the processes disclosed is an illustration of exemplary approaches. Based upon design preferences, it is understood that the specific order or hierarchy of steps in the processes may be rearranged. Further, some steps may be combined or omitted. The accompanying method claims present elements of the various steps in a sample order, and are not meant to be limited to the specific order or hierarchy presented.
	NOTE: Reverse order for claim 6 (ie. receiving instead of transmitting)







As per claims 3, 7, 20, 24 and 27, the combo teaches claim 1/5/17-18/22, wherein transmitting the RFFE trigger instruction to the second RF device when the transmission of the RFFE data is completed to enable the second RF device to execute the command information in the register according to the RFFE trigger instruction comprises: 
transmitting the RFFE trigger instruction to the second RF device after receiving the feedback information transmitted by the second RF device, 
wherein the RFFE trigger instruction is used to enable the second RF device to control the register to execute the command information (according to the RFFE trigger instruction) and “transmission/reception of the RFFE data”.
 (These limitations are address in Claim 2 above – ie. Romera allows for the changing of the order in which the steps are performed).  
	But is silent on
transmitting notification information to the second RF device when the transmission of the RFFE data is completed, and 
receiving feedback information transmitted by the second RF device in response to the notification information, 
wherein the feedback information indicates that reception of the data is completed.
At least Ito et al. US 6,484,093 generically teaches both notification of a completed transmission (from A to B) and the confirmation that the data was received (from B to A), which reads on the above limitations  (See Para below)
Again, means for measuring a field intensity of a radio wave at the current vehicle position may be mounted on the navigation apparatus. When the field intensity measured by this means exceeds a predetermined threshold level, it may be judged that the road data 32 is usable (Yes at S548). In another example of detection at S548, data usability may be confirmed when the navigation apparatus successfully receives the segmental route guidance data from the information center within a predetermined period from transmission of the request at S546. Safe receipt of the segmental route guidance data from the information center may be confirmed when the navigation apparatus receives a notification of completion of transmission from the information center.   (C17, L23-37)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it transmits notification information to the second RF device when the transmission of the RFFE data is completed AND receives feedback information transmitted by the second RF device in response to the notification information, wherein the feedback information indicates that reception of the data is completed, to provide the ability for the devices to understand that the data was sent and then that it was properly received.
NOTE: Reverse order for claims 7 and 24 (ie. receiving instead of transmitting)

Claims 4, 8, 21, 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romera/Vaillancourt and further in view of  Eastvold et al. US 5,745,268
As per claims 4, 8, 21, 25 and 28, the combo teaches claim 1/17/18/22, but is silent on further comprising: 
transmitting the RFFE trigger instruction to the second RF device again after a preset time interval since the RFFE trigger instruction has been transmitted to the second RF device.  
At least Eastvold et al. US 5,745,268 teaches retransmitting the data if a timer expires before the data’s reception is acknowledged (and up to 3 more retransmissions are attempted); 
Reliable transmission is based on the fundamental technique of "positive acknowledgment with retransmission." This technique requires the recipient to communicate with the source, sending back an acknowledgement message as it receives data. The sender keeps a record of every data packet 120 it sends and waits for an acknowledgement before sending the next data packet 120. The sender also starts a user-defined timer when it sends a data packet 120 and retransmits the data packet 120 if the timer expires before an acknowledgement arrives. Up to three retransmissions will be attempted.  (C14, L13-45)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that transmitting the RFFE trigger instruction to the second RF device again after a preset time interval since the RFFE trigger instruction has been transmitted to the second RF device, to provide the ensure that the data was properly received.
NOTE: Reverse order for claims 8 (ie. receiving instead of transmitting)
Allowable Subject Matter
The examiner believes that a more favorable outcome may occur if the applicant amends as follows:
Each Independent claim + claim 2 + claim 3 + claim 28

	This would recite a highly detailed technical claim that does not appear to be found in the prior art of record, either alone or in combination.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414